Citation Nr: 0300414	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  97-13 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Diego, California


THE ISSUE

Entitlement to an increased rating for dementia due to 
head trauma, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARINGS ON APPEAL

Appellant, veteran, veteran's sister and uncle



ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.  

In May 1999, testimony was presented at a personal hearing 
held at the RO before a hearing officer.  In July 2002, 
the appellant and the veteran's sister testified at a 
personal hearing held at the RO before the undersigned 
Member of the Board.  During the hearing, the issue of 
whether there has been presented new and material evidence 
to reopen a claim of service connection for various 
neurological damage, which is defined in the record as 
brain stem injury, was raised.  Although initially thought 
that such issue could be inextricably intertwined with the 
increased rating issue currently before the Board, on 
review of the entire record, the undersigned has 
determined that the new and material evidence claim is not 
inextricably intertwined so as to have such a significant 
impact upon the increased rating issue that could render 
any review of the increased rating issue at this time 
meaningless and a waste of judicial resources.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998), quoting 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Hence, 
the issue of whether there has been presented new and 
material evidence to reopen a previously denied final 
decision for service connection for residuals of brain 
stem injury is being referred to the RO for appropriate 
action.  

Also, at the time of the above-mentioned hearing, it was 
noted that during the prehearing conference, the appellant 
voiced a intention to file motions for reconsideration of 
prior Board decisions, dated in 1976 and 1978, as well as 
claims of clear and unmistakable error in those decisions.  
No such motions have been filed to date.  Therefore, the 
Board will proceed at this time with its appellate 
determination on the issue of a disability rating in 
excess of 10 percent for service-connected dementia due to 
head trauma.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Service-connected dementia due to head trauma is 
manifest by the impairment of intellectual functions, 
orientation, memory and judgment, and lability and 
shallowness of affect of such extent, severity, depth, and 
persistence as to produce total occupational and social 
impairment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for 
dementia due to head trauma have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.132, Diagnostic Code 9304 (1996).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The Act and implementing regulations 
essentially eliminate the requirement that a claimant 
submit evidence of a well-grounded claim, and provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  It also includes new 
notification provisions.  

The Board finds that the correspondence sent to the 
veteran and his custodian in August 1996, June 1998, 
December 2000, and September 2001, describing what VA 
would do to assist the veteran, the evidence the veteran 
needed to provide, and the evidence the VA had, and a 
March 1997 Statement of the Case and a June 1998 
Supplemental Statement of the Case, provided to both the 
veteran, his custodian, and his representative, provided 
notice to the veteran of what the evidence of record 
revealed.  Additionally, these documents provided notice 
why this evidence was insufficient to award the benefit 
sought.  Thus, the veteran has been provided notice of 
what VA was doing to develop the claim, notice of what he 
and his custodian could do to help his claim, and notice 
of how his claim was still deficient.  Cf. Quartuccio v. 
Principi, 16 Fed App. 183 (2002).  Also, the veteran, his 
custodian and other relatives testified at personal 
hearings held at the RO, to include a personal hearing 
before the undersigned.  In testimony presented at the 
latter hearing, and in earlier correspondence, it was 
related that no additional evidence is available for VA to 
obtain in support of the claim.  Therefore, no further 
assistance is necessary to comply with the requirements of 
this new legislation, or any other applicable rules or 
regulations regarding the development of the pending 
claim.  

Factual Background

The veteran's service medical records show that, while in 
Vietnam in October 1968, he was involved in a military 
vehicle accident.  The records reveal that he was 
unconscious for a approximately one week.  Following 
extensive medical treatment, a military medical evaluation 
board determined that he had brain damage, manifested by 
minimal intellectual deterioration, primarily in memory 
function, secondary to cerebral contusion.  Symptoms noted 
included impaired memory, insomnia, generalized 
manifestations of peculiar behavior and appearance, 
emotional lability, infantile interests, headaches, loss 
of sexual interest, impaired appetite, gross impairment of 
judgment, and an inability to sustain social 
relationships.  In July 1969, he was discharged from 
active military service and placed on the temporary 
disability retired list.  The diagnoses at separation from 
service included basilar skull fracture and cerebral 
contusion.  

The RO, in a rating decision of August 1969, awarded him 
service connection for chronic brain syndrome with brain 
trauma, laceration of the left face, fracture of the left 
zygoma, fracture of the pubis, fracture of the right 
radius and ulnar, and fracture of multiple ribs.  An 
initial pre-stabilization rating of 50 percent was 
assigned, effective from the time of his separation from 
active duty service.  

Post-service, the veteran was a passenger in an automobile 
that was involved in a head-on collision, which occurred 
in October 1969.  As a result of that accident, he 
sustained a closed head injury and was unconscious for 
several months.  The medical impression was severe 
cerebral contusion and laceration, with secondary brain 
stem compression syndrome, resulting in spastic 
quadriplegia.  In February 1971, the RO continued the 
disability rating at the 50 percent level finding that the 
injuries sustained in the post-service automobile accident 
completely masked the veteran's service-connected 
disabilities.  

In 1973, the RO separated the veteran's multiple 
disabilities sustained in the in-service military vehicle 
accident and rated each individually, for a combined 
rating of 50 percent.  Chronic brain syndrome, with brain 
trauma, was one of those multiple disabilities, which was 
assigned a 10 percent rating.  The 10 percent rating has 
since remained in effect.  

In April 1996, the veteran, through his custodian, 
requested that the 10 percent rating for dementia 
associated with brain trauma be increased to 100 percent, 
due to the severity of his mental condition.  In numerous 
correspondence submitted to VA and in testimony presented 
in personal hearings, the contention is made that the 
resulting injuries sustained by the veteran in the post-
service automobile accident were greatly compounded 
because of the injuries the veteran had sustained in the 
in-service military vehicle accident, from which he was 
still recuperating at the time of the post-service October 
1968 accident.  Further, the contention also is made that 
the veteran's current mental condition is 
indistinguishable from and manifests essentially the same 
symptomatology noted following his in-service military 
vehicle accident.  

K. Chaudhuri, M.D., in a medical statement dated in March 
1996, related treating the veteran orthopedically in June 
and July 1995.  The physician noted that the veteran has 
brain damage manifested by intellectual deterioration, 
primarily memory function, which has not improved over the 
years.  It resulted in significant limitation of motion of 
multiple joints, including the right elbow, right upper 
extremity and right lower extremity.  The veteran was 
wheelchair bound and, in the physician's opinion, 
completely disabled and unable to care for his day-to-day 
activities without help.  

The report of the veteran's VA psychiatric examination, 
conducted in June 1996, notes that the veteran was a poor 
historian because of his dementia and brain stem injury.  
He was very difficult to understand and was presented at 
the examination in a wheelchair, accompanied by his mother 
(his custodian) and sister.  Information of record 
indicates that, prior to the veteran's entry into service, 
he enjoyed working on cars and was considered an adept 
auto mechanic.  Upon separation from service, and prior to 
the post-service accident, he had attempted to return to 
work in a gas station but, after about two weeks, he was 
let go because of dizziness, incoordination, and dementia.  
His mother stated that upon his return from service, the 
veteran was jumpy, hypervigilant, belligerent, and 
anxious; he had intrusive memories, nightmares, insomnia 
and flashbacks of his inservice experiences.  He was 
described as having problems with his temper and anger, no 
social life, and an inability to show affection toward his 
family. 

On mental status examination, the examining physician 
noted that the veteran was a quadriplegic with dysarthria, 
and his head was slumped to one side.  He was oriented to 
person and place, but not to time; there was loss of 
memory, both recent and remote; there was an inability to 
do proverbs or serial subtractions; there was no evidence 
of any thought disorder; and insight and judgment were 
totally impaired.  The examining psychiatrist found the 
veteran incompetent for VA purposes.  

H. Ismail, M.D., following neurologic examination in 
November 1996, offered that the veteran exhibited post-
traumatic dementia, marked speech dysarthria, evidence of 
bilateral spastic hemiplegia, with contractures in all 
four extremities, along with pseudo-bulbar palsy.  The 
physician noted that, according to the history supplied by 
the veteran's siblings, who appeared to be reliable, the 
veteran had had impaired memory, behavior problems and 
personality changes after the first head injury.  It was 
stated that when he returned from service he literally 
"would go crazy," had a short temper, and became 
physically aggressive.  He was unable to function or work.  
At the time of examination in 1996, the veteran was 
considered totally disabled.  

G. Ehresmann, M.D., a private physician, has submitted 
numerous medical statements in 1998 and 1999 essentially 
relating that he has reviewed the veteran's entire medical 
records, to include service medical records, and has 
personally examined the veteran on numerous occasions.  In 
February 1998, the physician offered that there would be 
absolutely no question about assessing the veteran's 
original injury sustained in October 1968 as 100 percent 
disabling if the technologies available today were in use 
thirty years ago.  The physician noted that, although the 
veteran had made a significant improvement in terms of his 
motor skills and was able to walk and talk prior to his 
post-service accident, he still had profound deficits in 
his short term, intermediate, and long term memory, and 
was totally without insight into his impairment.  He 
needed absolute structure and twenty-four hour per day 
supervision.  He was unable to manage activities as simple 
as dressing himself without specific instruction and 
supervision.  He was not able to go out into the 
community, or initiate any of the usual activities of 
daily living.  

In a December 1999 medical statement, Dr. Ehresmann 
offered that it was extraordinarily clear that the veteran 
had marked impairment in all of his executive functioning 
skills, his language and motor skills as well, to an 
extent that he was unemployable and would certainly be 
considered 100 percent disabled due to the sequelae of the 
brain injury he sustained in October 1968.  The physician 
supported his opinion with reference to the veteran's 
inability to write any legible useful information 
(comparing pre- and post- October 1968 accident letters); 
his inability to manage his own personal care, and his 
dependence on others for meals and direction in terms of 
safety in the home and community (reviewing medical 
reports and interviewing individuals who knew the veteran 
prior to and had seen him after the October 1968 military 
vehicle accident).  The physician noted that, currently, 
the veteran's physical status was worse because of the 
second injury, with a residual spastic quadriparesis, and 
that he was dependent upon external providers for twenty-
four hour care.  However, the physician opined that, due 
to the residuals of the original brain injury, the veteran 
had lost his executive functioning skills.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their 
residual conditions in civil occupations.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed 
in relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it 
is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In the veteran's case, his service-connected dementia due 
to head trauma is evaluated under the schedular criteria 
for evaluating psychiatric disabilities.  By regulatory 
amendment effective November 7, 1996, substantive changes 
were made to that criteria, as set forth at 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 (1996).  

Where laws or regulations change after a claim has been 
filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version 
most favorable to the veteran applies, absent 
Congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas, 1 Vet. 
App. at 312-13.  If the revised version of the regulation 
is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier 
than the effective date of that change.  See VAOPGCPREC 3-
2000 (2000). 

Here, the Board finds that the former applicable schedular 
criteria are clearly more favorable to the veteran's 
claim.  Inasmuch as the RO has appropriately considered 
the veteran's claim under the former and revised criteria, 
there is no prejudice to him in the Board doing likewise 
and applying the more favorable result, if any.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

Prior to November 7, 1996, dementia associated with brain 
trauma was evaluated using criteria from the general 
rating formula for psychoneurotic disorders.  See 
38 C.F.R. § 4.132, DC 9304 (1996).  Under this formula, a 
0 percent evaluation was assigned if there was no 
impairment of social and industrial adaptability.  A 10 
percent was assigned for mild impairment of social and 
industrial adaptability.  Id.  

A 30 percent evaluation was assigned where there was 
definite impairment of social and industrial adaptability.  
The term "definite" has been defined as "distinct, 
unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 
(1994).  See also Hood v. Brown, 4 Vet. App. 301 (1993).  

A 50 percent rating required considerable impairment of 
social and industrial adaptability.  A 70 percent was 
warranted for severe impairment of social and industrial 
adaptability.  A 100 percent rating was warranted if there 
was impairment of intellectual functions, orientation, 
memory and judgment, and lability and shallowness of 
affect of such extent, severity, depth, and persistence as 
to produce total social and industrial inadaptability.  
See 38 C.F.R. § 4.132 (1996).  

Under the revised criteria, set forth at 38 C.F.R. 
§ 4.130, Diagnostic Code 9304 (2002), a 10 percent 
evaluation is assigned for dementia due to head trauma 
where there is occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency 
and the ability to perform occupational tasks only during 
periods of significant stress, or symptoms controlled by 
continuous medication.  

A 30 percent evaluation is assigned where there is 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, 
and mild memory loss (such as forgetting names, 
directions, and recent events).  See 38 C.F.R. § 4.130 
(2002).  

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than one a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.  Id.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms 
as: grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; and memory loss for names of closes relatives, own 
occupation, or own name.  Id.  

The Board notes that the veteran sustained severe brain 
injury, diagnosed as chronic brain syndrome associated 
with brain trauma, as a result of a military vehicle 
accident that had occurred in service.  At the time of 
that accident, he remained in a coma for almost a week.  
Post-service, while still recuperating from his injuries, 
including brain injury, he was involved in a second motor 
vehicle accident, this time sustaining trauma resulting in 
severe cerebral contusion and laceration, with secondary 
brain stem compression syndrome, resulting in spastic 
quadriplegia.  This time, he remained in coma for several 
months.  

Medical opinions, following extensive review of the 
records, including the veteran's service medical records, 
and personal examinations of the veteran, essentially and 
unanimously offer that the veteran's current dementia is 
related to his dual brain traumas, with much of the same 
manifestations exhibited today as were exhibited following 
his in-service military vehicle accident.  Recent VA 
psychiatric examination found that the veteran was 
oriented to person and place, but not to time.  He 
exhibited loss of memory, both recent and remote.  There 
was an inability on his part to do proverbs or serial 
subtractions.  Although there was no evidence of any 
thought disorder, his insight and judgment were totally 
impaired.  The examining psychiatrist found the veteran 
incompetent for VA purposes.  Further, the unanimous 
opinion of all recent physicians was that the veteran was 
definitely unemployable, due to brain trauma.  

More importantly, the Board notes that nowhere in any 
recent medical examination have the veteran's current 
mental deficiency manifestations been clearly 
distinguished between those attributable to his in-service 
accident (and for which he is service-connected) and those 
attributable to his post-service accident (for which he is 
not service-connected and which produced far more 
disability).  The inability of medical professionals, on 
the basis of current examination, to differentiate between 
the symptoms attributable to each brain injury, and assess 
the degree of impairment caused by each, coupled with the 
paucity of evidence relating to the veteran's condition 
and mental status during the brief period between 
accidents, no doubt makes the rating of the service-
connected disability more problematic, but not impossible.  
In order to afford the veteran every administrative 
consideration, and to evaluate him fairly, the Board finds 
that two sources of evidence assume particular relevance: 
the testimony and other history supplied by family members 
and others concerning the veteran's symptoms, adjustment 
and behavior immediately following his return from 
service, only briefly summarized above, and the letters 
submitted by Dr. Ehresmann, who offered his opinion 
following a review of the veteran's records and his 
examination of him on several occasions.  

With respect to the former, the Board find that the 
testimony offered by family members under oath, history 
given by them and recorded in various medical records, and 
other statements of record to be a credible source of 
information about the veteran's condition during the 
interim between accidents.  From this information emerges 
a picture of disability far more severe than represented 
by the assigned 10 percent rating.  Many, if not all, of 
the symptoms noted by a military medical evaluation board, 
such as impaired memory, insomnia, emotional lability, 
gross impairment of judgment, and an inability to sustain 
social relationships persisted.  The veteran has been 
described as belligerent, aggressive, and anxious, during 
this timeframe.  He exhibited many symptoms often seen in 
those with post traumatic stress disorder such as 
nightmares, flashbacks and hypervigilance.  Although he 
had been adept as an automobile mechanic before service, 
he was unable to work more than a week or two in a gas 
station after service.  His social relationships, even 
with family members, were severely affected.  Family 
members noted that his day to day functioning was severely 
impaired in other ways as well.  

Dr. Ehresmann, while not minimizing the effects of the 
second, and more traumatic, accident, opined that the 
brain damage sustained in the first accident was such that 
the veteran had marked impairment of functioning, language 
and motor skills, so that he was rendered unemployable.  
In support of such opinion he referred to the veteran's 
inability to write legible, useful information, to manage 
his personal care, and his dependence on others for meals 
and the like.  

No one can say with certainty what the course of the 
veteran's neurological disability would have been had the 
second accident not occurred; it is possible that he might 
have achieved a greater level of functioning than the 
recently received evidence suggests he had during his 
first post-service year.  On the other hand, his condition 
could have worsened.  In this case, in view of the 
difficulty in assessing which level of disability is 
attributable to each accident, and the fact that the 
second, post-service accident was clearly the more serious 
of the two, the Board will resolve reasonable doubt in the 
veteran's favor and assume that the level of total 
disability would have persisted, and thereby an increased 
rating of 100 percent is warranted.  

In making such a determination, the Board points out that 
the benefit of the doubt doctrine is a unique standard of 
proof that applies in decisions on claims for veterans' 
benefits.  Unlike other claimants and litigants in other 
matters, pursuant to 38 U.S.C.A. § 5107(b), a veteran is 
entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  
Also, the benefit of the doubt rule does not shift from 
the claimant to the VA the initial burden to submit a 
facially valid claim.  When all evidence is assembled, VA 
is then responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in 
which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1991).  

The Board emphasizes that much of the evidence relating to 
the level of impairment due to the inservice brain injury, 
to include the hearing testimony and Dr. Ehresmann's 
statements, were fairly recently added to the record.  It 
is this evidence, primarily, which provides a basis for 
the favorable action taken herein.  Further, the Board 
does not intend to imply an endorsement of the appellant's 
argument that had the inservice brain injury not occurred, 
the second accident would not have had the deleterious 
consequences it did.  That matter is simply not the 
subject of this decision.  

Under the circumstances, given the medical findings of the 
veteran's VA and private medical evaluations, as well as 
the medical opinions offered by physicians who have 
examined both the record and the veteran, and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that, overall, the veteran's dementia due 
to head trauma currently manifests symptomatology more 
closely meeting the criteria of that in effect prior to 
November 7, 1996, for a 100 percent schedular evaluation.  


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an evaluation of 100 percent for 
dementia due to head trauma is granted.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

